United States Court of Appeals
                      For the First Circuit


No. 15-2105

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                      EDUARDO BUENO-BELTRÁN,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                              Before

                        Howard, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     George F. Gormley, Stephen Super, and George F. Gormley, P.C.,
on brief for appellant.
     Thomas F. Klumper, Assistant United States Attorney, Senior
Appellate Counsel, Mariana E. Bauzá-Almonte, Assistant United
States Attorney, Chief, Appellate Division, and Rosa Emilia
Rodríguez-Vélez, United States Attorney, on brief for appellee.


                           May 15, 2017
            PER CURIAM.      Defendant-Appellant Eduardo Bueno-Beltrán

appeals from the district court's revocation of his supervised

release and imposition of a 24-month term of imprisonment. Because

the district court did not abuse its discretion when it admitted

hearsay    evidence   or   err   in   finding        that   Bueno    violated   his

supervised release terms, we affirm.1

            In 2014, Bueno, a citizen of the Dominican Republic,

pled guilty to conspiracy to bring unauthorized aliens into the

United States without going through an authorized port of entry,

in violation of 8 U.S.C. § 1324(a)(1)(A)(i) and (v).                       He was

sentenced to one year of imprisonment and three years of supervised

release.    Bueno was deported shortly thereafter.                  During Bueno's

period     of   supervised    release,        U.S.    Coast    Guard     personnel

interdicted his boat off the coast of the Dominican Republic.

Bueno and two other Dominican citizens were aboard the vessel,

which was allegedly en route to Puerto Rico. The officers attested

that as they approached the boat, the three men began throwing

bales overboard, and that when the officers boarded the boat, Bueno

identified himself as its captain.            Nine bales recovered from the

water surrounding the boat field-tested positive for cocaine.



     1  Bueno also challenges his initial three-year term of
supervised release, which was imposed in 2014. However, this claim
is not properly before this Court, as it is untimely. See Fed. R.
App. P. 4(b)(1)(A); Perez-Perez v. Popular Leasing Rental, Inc.,
993 F.2d 281, 282 (1st Cir. 1993).


                                      - 2 -
Bueno was subsequently arrested and indicted for importing and

conspiracy to import and possess, with intent to distribute,

controlled substances on board a vessel subject to United States

jurisdiction.          See United States v. Bueno-Beltrán, No. 15-cr-

00189-GAG (D.P.R. filed Mar. 18, 2015).

             After being notified of the new charges against Bueno

and   holding      a   hearing,   the    district      court    revoked   Bueno's

supervised        release,   finding      four     separate     violations:    1)

committing another federal, state, or local crime; 2) possessing,

using, distributing or administering any controlled substance; 3)

associating with any person engaged in criminal activity; and 4)

returning to the United States after removal.                  The court imposed

a 24-month term of imprisonment, to be served consecutively with

any sentence that he would receive in the then-pending drug-

importation case.

             On    appeal,   Bueno      challenges     the     district   court's

admission of hearsay evidence in the form of two Coast Guard

officers'     statements      detailing         what   transpired    when     they

approached and boarded Bueno's vessel.2                  Bueno contends that

admitting these statements violated his Sixth Amendment right to


      2 During the revocation hearing, Bueno also made a
Confrontation Clause challenge to the admissibility of the field-
test results, offered in the form of photos showing two separate
tests conducted on the bales. However, he makes only a cursory
reference to this argument on appeal and it is thus waived. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                        - 3 -
confront the witnesses against him.          See Crawford v. Washington,

541 U.S. 36, 68-69 (2004).

            We note at the outset that although "the Sixth Amendment

forbids the introduction of an out-of-court testimonial statement

unless the witness is unavailable and the defendant has previously

had an opportunity to cross-examine her . . . [this prohibition]

does not apply to supervised release revocation proceedings."

United States v. Rondeau, 430 F.3d 44, 47 (1st Cir. 2005) (internal

citation omitted). We also note that the Federal Rules of Evidence

do   not   apply   to   revocation    proceedings,    see   Fed.    R.   Evid.

1101(d)(3), and revocation proceedings "should be flexible enough

to   consider   evidence    including    letter    affidavits,     and   other

material that would not be admissible in an adversary criminal

trial."    See Rondeau, 430 F.3d at 47 (quoting Morrissey v. Brewer,

408 U.S. 471, 489 (1972)).     Nonetheless, criminal defendants still

have limited confrontation rights under Fed. R. Crim. P. 32.1

(b)(2)(C), which confers the right to "question any adverse witness

unless the court determines that the interest of justice does not

require the witness to appear."         Rondeau, 430 F.3d at 48 (quoting

Fed. R. Crim. P. 32.1(b)(2)(C)).             This requires the court to

balance the defendant's right to confront the witnesses with the

government's good cause for denying confrontation.            Id.    A court

should consider "the reliability of the hearsay testimony and the

government's       reason     for      declining      to    produce        the


                                     - 4 -
declarant."     Id.    We review a district court's decision to admit

hearsay evidence under this rule for abuse of discretion.              Id.

             We conclude that the court did conduct this balancing

test and acted within its discretion in finding that the hearsay

testimony was reliable.         First, the court noted that the details

elucidated in the officers' statements were "clearly, clearly,

well defined."        See United States v. Marino, 833 F.3d 1, 6 (1st

Cir. 2016) (finding hearsay evidence reliable when it was "packed

with details").         Second, the statements were corroborated by

photographs depicting Bueno at the stern of the boat, the bales

recovered in the water around the boat, and images of the field-

test   results.        See   Rondeau,   430    F.3d   at   48   (identifying

corroboration as another indicator of reliability).             As for cause,

the fact that the officers were based in Miami, Florida, while the

revocation hearing was held in San Juan, Puerto Rico, provided

sufficient reason for the court to excuse their absence.                     See

Marino, 833 F.3d at 5 ("'[C]oncern . . . with the difficulty and

expense of procuring witnesses from perhaps thousands of miles

away' is a paradigmatic example of the type of situation that might

call   for   the    admission   of   hearsay   evidence    at   a   revocation

proceeding."       (quoting Gagnon v. Scarpelli, 411 U.S. 778, 782 n.5

(1973))).     Thus, the district court did not abuse its discretion

in admitting this hearsay testimony.




                                     - 5 -
            Bueno also challenges the court's reliance on the field

tests conducted on the bales, on the grounds that the tests were

not "sufficiently reliable" to indicate that the substance was

cocaine.    In the main, the substance of his argument is that the

field tests "cannot be used as prima facie evidence that [he]

violated the terms of his supervised release."      We review this

challenge -- which was not raised below -- for plain error.    See

United States v. Millan-Isaac, 749 F.3d 57, 66 (1st Cir. 2014).

            We spy no error, plain or otherwise, in the district

court's consideration of the field test results to support the

finding that Bueno violated the terms of his supervised release.

Such violations need only be proven by a preponderance of the

evidence.    See 18 U.S.C. § 3583(e)(3); United States v. Oquendo-

Rivera, 586 F.3d 63, 66 (1st Cir. 2009).    We review the evidence

in the light most favorable to the government, remembering again

that the Rules of Evidence do not apply, and that the hearing is

in front of a judge, not a jury, while also noting that credibility

is largely a matter for the finder of fact.    Oguendo-Rivera, 586

F.3d at 67.      Here, the government presented evidence of two

separate field tests conducted on the bales, both indicating that

the substance was cocaine.    The experienced judge observed that,

while such tests are not inherently admissible in a full-blown

criminal trial, they are "very, very reliable."    Indeed, several

Courts of Appeals have held that positive field test results,


                                - 6 -
coupled with other evidence, have been sufficient to prove that a

substance is a narcotic.       See, e.g., United States v. Thompson,

633 Fed. App'x 534, 537 (2d Cir. 2015); United States v. Crane,

599 Fed. App'x 383, 384 (11th Cir. 2015); United States v. Ching

Tang Lo, 447 F.3d 1212, 1222-23 (9th Cir. 2006).           We see no reason

to chart a different course in this type of proceeding.                   When

considered    with   the   statements       indicating    that   the   boat's

occupants    threw   the   bales   overboard    upon     the   Coast   Guard's

approach, the district court's reliance, in part, on these field

tests was not an error.

            For   the   foregoing    reasons,     the     district     court's

revocation of Bueno's supervised release and imposition of a 24-

month sentence are affirmed.




                                    - 7 -